DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 09/20/2021, with respect to the objection to claims 7-8 and 15-16 have been fully considered and are persuasive. 
The amendments to the claims address the previously-raised extraneous comma. Accordingly, the objection to claims 7-8 and 15-16 has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 09/20/2021, with respect to the 35 USC 101 rejection of claims 1-18 have been fully considered and are persuasive. 
The amendments to the claims integrate a practical application of vehicle control. Accordingly, the 35 USC 101 rejection of claims 1-18 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-10, filed 09/20/2021, with respect to the 35 USC 103 rejection of claims 1-18 have been fully considered and are persuasive. 
The Examiner is in agreement with Applicant’s argument that the prior art of record fail to teach or suggest at least that the “third target area is located between the first target area and the second target area” in combination with the other limitations of the claimed invention. In particular, the Examiner notes that while Paris, Nordbruch, and Ronkainen teach a first, second, and third target area respectively, impermissible hindsight reasoning would be required in order to combine the teachings of the references in such a manner as to read on the limitations of the claimed invention. More specifically, there is a lack of motivation to combine the teachings of the target areas of Paris, Nordbruch, and Ronkainen, as these third target area is located between the first target area and the second target area”.  Accordingly, the 35 USC 103 rejection of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed above, the Examiner is in agreement with Applicant’s argument that the prior art of record fail to teach or suggest at least that the “third target area is located between the first target area and the second target area” in combination with the other limitations of the claimed invention. In particular, the Examiner notes that while Paris, Nordbruch, and Ronkainen teach a first, second, and third target area respectively, impermissible hindsight reasoning would be required in order to combine the teachings of the references in such a manner as to read on the limitations of the claimed invention. More specifically, there is a lack of motivation to combine the teachings of the target areas of Paris, Nordbruch, and Ronkainen, as these references are silent regarding multiple target areas used in conjunction, and particularly since only Ronkainen is specifically directed towards prompting the pedestrian to approach to stop the vehicle. As such, one would need to modify the teachings of Paris, Nordbruch, and Ronkainen using impermissible hindsight reasoning in order to teach or suggest that the “third target area is located between the first target area and the second target area” in combination with the other limitations of the claimed invention. Additionally, a teaching or suggestion for the aforementioned limitations could not be found in a supplementary search. Accordingly, independent claims 1, 9, and 18 are considered to be allowable. Claims 4-8 and 12-17 depend upon independent claims 1 and 9, and therefore inherit the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662